              Case 2:20-cv-01103-RSM Document 10 Filed 07/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10    BANK OF THE PACIFIC,                              IN ADMIRALTY
11                   Plaintiff,                         Case No. 2:20-cv-01103
12           vs.                                        ORDER AUTHORIZING ISSUANCE OF
                                                        WARRANT OF ARREST
13    F/V ELECTRA BLUE, Official Number
      567048 in rem; and FISHING BLUES,
14    LLC and ZED BLUE and ROBIN BLUE,                  [CLERK’S ACTION REQUIRED]
      husband and wife, in personam,
15
                     Defendants,
16

17                  WHEREAS, on review of Plaintiff's Verified Complaint requesting issuance of a
18   Warrant for Arrest in rem, and the Court finding that the conditions set forth in Rule C of the
19   Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil
20   Procedure for issuance of a warrant for arrest appear to exist against the F/V ELECTRA BLUE,
21   Official Number 567048 (collectively with all appurtenances, the “ELECTRA BLUE”), and all
22   its appurtenances, including 360 crab pots (“Crab Pots”), now, therefore, it is hereby:
23                  ORDERED that the Clerk shall issue a Warrant for Arrest of the F/V ELECTRA
24   BLUE, Official Number 567048 and all its appurtenances, including the Crab Pots, as prayed for
25   in the Verified Complaint; and it is further
26



                                                                     MILLER NASH GRAHAM & DUNN LLP
     ORDER AUTHORIZING ISSUANCE OF WARRANT                           Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     OF ARREST - 1                                                       Seattle, Washington 98121-1128
                                                                       (206) 624-8300/Fax: (206) 340-9599
                                                                                            4838-9551-4044.1
               Case 2:20-cv-01103-RSM Document 10 Filed 07/17/20 Page 2 of 2



 1                   ORDERED that a copy of the Verified Complaint, Order Authorizing Issuance of
 2   Warrants for Arrest of Vessel, Order Appointing Substitute Custodian and Allowing Vessel
 3   Movement, and Warrant for Arrest of the ELECTRA BLUE be served upon the Vessel and upon
 4   the Crab Pots; and it is further ORDERED that any person claiming an interest in the property
 5   seized pursuant to said Warrant of Arrest shall, upon application to the Court, be entitled to a
 6   prompt hearing at which Plaintiff shall be required to show why the arrest should not be vacated
 7   or other relief granted.
 8

 9   DATED: July 17, 2020
10

11

12
                                                      A
                                                   RICARDO S. MARTINEZ
13                                                 UNITED STATES DISTRICT JUDGE
14

15

16

17
     Presented by:
18
     MILLER NASH GRAHAM & DUNN LLP
19
     s/Jess G. Webster                  \
20   Jess G. Webster, WSBA No. 11402
     Drew F. Duggan, WSBA No. 50796
21   MILLER NASH GRAHAM & DUNN LLP
     Pier 70, 2801 Alaskan Way, Suite 300
22   Seattle, WA 98121-1128
     Tel: (206) 624-8300
23   Fax: (206) 340-9599
     Email: jess.webster@millernash.com
24   Email: drew.duggan@millernash.com

25   Attorneys for Bank of the Pacific

26



                                                                    MILLER NASH GRAHAM & DUNN LLP
     ORDER AUTHORIZING ISSUANCE OF WARRANT                                         AT T ORNE YS AT LA W
                                                                             T : 206. 624. 8300 | F: 206. 340. 9599
     OF ARREST - 2                                                                          PIE R 70
                                                                             2801 ALASK AN WAY, S UIT E 300
                                                                             SE AT T LE , WASHI NGT ON 98121

                                                                                                         4838-9551-4044.1
